Exhibit 10.37

REIT Grant Form

 

Name:

 

Number of Shares of Restricted Stock:

 

Date of Grant:

[•]

Price of a Share of Restricted Stock at Grant:

[•]

 

 

TPG RE FINANCE TRUST, INC.
2017 Equity Incentive Plan

TPG RE Finance Trust, Inc. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR
OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR Award AND ITS TAX
CONSEQUENCES.

Award Agreement

 

This agreement (this “Agreement”) evidences an Award granted by TPG RE Finance
Trust, Inc. (the “Company”) to the undersigned (the “Awardee”) pursuant to and
subject to the terms of the TPG RE Finance Trust, Inc. 2017 Equity Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated herein by
reference.

 

1.Grant of Award.  The Company grants to the Awardee on the date of grant set
forth above (the “Date of Grant”) an Award consisting of the number of shares of
Restricted Stock set forth above (the “Shares”), in each case subject to
adjustment pursuant to Section 6.7 of the Plan in respect of transactions or
other events occurring after the date hereof.

2.Meaning of Certain Terms.  Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.

3.Vesting; Treatment of the Award Upon Cessation of Services.  

 

(a)

Subject to the Awardee continuously providing Services from the Date of Grant
through (and including) the applicable vesting date, on each of the vesting
dates set forth below, the amount of Shares set forth opposite such vesting date
will vest:

Vesting Date

Number

 

 

 

 

 

 

 

 

 

 

(b)

Notwithstanding the foregoing, upon the cessation of the Awardee’s Services as a
Type I Leaver, the Shares will remain outstanding and continue to vest, provided

1

 

--------------------------------------------------------------------------------

 

 

that if the Awardee engages in any of the activities set forth in Section 1(b)
through Section 9 of the Restrictive Covenant Agreement attached hereto as
Schedule A, any then unvested Shares will immediately terminate and be
forfeited.  TPG RE – New York, Inc. (“TPG-NY”), as the employer of the Awardee,
shall be a third-party beneficiary of this provision and entitled to enforce its
terms against such Awardee as if TPG-NY were a direct party to this Agreement.

 

(c)

Upon the cessation of the Awardee’s Services as a Type II Leaver, except as set
forth in Section 3(d) below, any then unvested Shares will immediately terminate
and be forfeited, provided that if the Awardee engages in any of the activities
set forth in Section 1 through Section 9 of the Restrictive Covenant Agreement
attached hereto as Schedule A, all Shares (whether or not then vested) will
immediately terminate and be forfeited. TPG-NY, as the employer of the Awardee,
shall be a third-party beneficiary of this provision and entitled to enforce its
terms against such Awardee as if TPG-NY were a direct party to this Agreement.

 

(d)

Upon the cessation of the Awardee’s Services by the Company or its Affiliates
for Cause, all Shares (whether or not then vested) will immediately terminate
and be forfeited.

 

(e)

In the event the Awardee has sold or otherwise transferred any vested Shares
that are to be forfeited pursuant to Section 3(c) or Section 3(d) above, the
Awardee shall pay to the Company an amount equal to the fair market value of
such Shares, as determined by the Committee in its good faith discretion.

4.Payment in Respect of Vested Shares.  The Company shall deliver to the Awardee
or his or her Associated Person, if applicable, the Shares (or the relevant
portion thereof) as soon as practicable following their vesting, but in any
event within 30 days, subject to the terms of the Plan and this Agreement.  

5.Dividends, etc.  If any dividends are paid with respect to the Shares, the
Awardee shall be entitled to receive a cash bonus with respect to each Share
(whether or not vested) equal to the dividend paid in respect of such Share as
soon as reasonably practicable following the payment by the REIT of the
dividend, but in any event within 30 days.  

6.Transfer of Award.  The Award may not be transferred except as expressly
permitted under Section 6.4 of the Plan.

7.Restrictive Covenants.  The Awardee expressly acknowledges and agrees that as
a condition of receiving the Award, the Awardee will be bound by the Restrictive
Covenants Agreement attached hereto as Schedule A, and that a breach of such
agreement by the Awardee may result in the Committee or TPG-NY terminating any
unvested portion of the Award in the case of a Type I Leaver, terminating all of
the Award (whether or not vested) in the case of a Type II Leaver, and otherwise
taking any action permitted by the Plan.  TPG-NY, as the

2

 

--------------------------------------------------------------------------------

 

employer of the Awardee, shall be a third-party beneficiary of this provision
and entitled to enforce its terms against such Awardee as if TPG-NY were a
direct party to this Agreement.

8.Withholding.  The Awardee expressly acknowledges and agrees that the Awardee’s
rights to receive the Shares or any other amounts payable hereunder are subject
to the Awardee’s promptly paying to the Company or the Manager (or its
applicable employing Affiliate) in cash (or by such other means as may be
acceptable to the Committee in its discretion) at such time as withholdings are
due, all federal, state, local or other taxes required to be withheld, if
any.  No Shares will be delivered to the Awardee unless and until the Awardee or
his or her Associated Person, as applicable, has remitted to the Company or the
Manager (or its applicable employing Affiliate) an amount sufficient to satisfy
any required withholdings.  Unless otherwise requested in writing at least three
business days in advance of the date on which the Shares become vested, the
Committee or its designee shall hold back Shares otherwise deliverable to the
Awardee to cover any required withholdings.  If shares of Common Stock are used
to pay all or part of such withholding tax obligation, the number of shares of
Common Stock which may be withheld, surrendered, or reduced shall be limited to
the number of shares of Common Stock which have a Fair Market Value on the date
of withholding, surrender, or reduction equal to the aggregate amount of such
liabilities based on the greatest statutory withholding rates for federal,
state, foreign, and/or local tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment with respect to such
Award, as determined by the Committee.  Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Awardee.

9.Compliance with Applicable Law.  The Award is subject to the condition that if
the listing, registration or qualification of the shares of Common Stock subject
to the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the vesting or
delivery of shares of Common Stock hereunder, the shares of Common Stock subject
to the Award shall not vest or be delivered, in whole or in part, unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

10.Effect on Services.  The grant of the Award will not give the Awardee any
right to continued Services with the Company, TPG-NY or any of its Affiliates,
affect the right of the Company, TPG-NY or any of its Affiliates to discharge or
discipline such Awardee at any time, or affect any right of such Awardee to
terminate his or her Services at any time.

11.Governing Law.  This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Maryland without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

3

 

--------------------------------------------------------------------------------

 

12.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Awardee or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

13.Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Awardee and his or her heirs, executors, administrators, successors, and
assigns.

14.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to TPG RE Finance Trust, Inc., Attn:
Deborah J. Ginsberg, at 888 Seventh Avenue, 35th Floor, New York, New York,
10106, and if to the Awardee, to the last known mailing address of the Awardee
contained in the records of the Company or the Manager. All notices, requests or
other communications provided for in this Agreement shall be made in writing
either (a) by personal delivery, (b) by facsimile or electronic mail with
confirmation of receipt, (c) by mailing in the United States mail or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication sent to the Company is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company,

15.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

16.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Awardee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect, or enforceability of this
Agreement.

17.Counterparts.  This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

For the avoidance of doubt, the provisions of this Agreement and the Plan shall
apply to the Award, including without limitation the vesting (if any) of the
Award, notwithstanding any provision relating to the vesting or other treatment
of equity-based awards of the Company or its Affiliates contained in any other
agreement between the Awardee and the Company or any Affiliate.

[Signature Page Follows]

4

 

--------------------------------------------------------------------------------

Exhibit 10.37

REIT Grant Form

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

Company:

 

 

 

TPG RE Finance Trust, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Awardee:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Restricted Stock Award Agreement

--------------------------------------------------------------------------------

Exhibit 10.37

REIT Grant Form

 

Schedule A

 

Restrictive Covenants Agreement

 

This “Agreement” is effective as of the Date of Grant set forth in the Award
Agreement to which this Agreement is Schedule A and is entered into by and
between TPG RE - New York, Inc. (“TPG RE”), on its own behalf and on behalf of
its direct and indirect subsidiaries (“Subsidiaries,” and collectively with TPG
RE Finance Trust Management, L.P. (the “Company”) and TPG RE, “TPG RE Group”)
and [•] (the “Covered Person”).  Each capitalized term that is used but not
defined in this Agreement shall have the meaning ascribed to it in the TPG RE
Finance Trust Management, L.P. 2015 Restricted REIT Share Plan.

 

1.Non-Compete.  The Covered Person agrees that TPG RE Group and its Affiliates
would likely suffer significant harm from the Covered Person’s competing with
any TPG RE Group or its Affiliates during the period such Covered Person
provides Services and for some period of time thereafter.  Accordingly, the
Covered Person agrees that while he or she provides Services and during the
Restricted Period for the Covered Person, the Covered Person will not (a)
associate (directly or indirectly) as an employee, officer or director (or
pursuant to any other arrangement that enables the Covered Person to provide
services customarily performed by an employee, officer or director), with any
Competitor or any Competitor’s Affiliates or (b) solicit, induce, persuade or
entice (by written, oral or any other means), any Portfolio Company or
prospective Portfolio Company or any investor or prospective investor in any TPG
Real Estate Fund, any TPG Fund or any Affiliate of any of the foregoing whose
identity became known to the Covered Person in connection with the Covered
Person’s provision of Services, to transact business with another Person or to
reduce or refrain from doing any business with TPG RE Group, any TPG Real Estate
Fund, any TPG Fund, any Portfolio Company or any Affiliate of the foregoing, in
each case unless (A) the Covered Person has advised TPG RE in writing in advance
of his or her desire to undertake such activities and the specific nature of
such activities and (B) TPG RE, in its sole discretion, has approved in writing
such activities, subject to any reasonable conditions that TPG RE may impose,
including that (1) TPG RE has received written assurances (that will be
designed, among other things, to protect the goodwill, Confidential Information,
investor and operating partner relationships and other important commercial
interests of TPG RE Group, the TPG Real Estate Funds, the TPG Funds, any
Portfolio Company and any Affiliates of the foregoing) from the Competitor and
the Covered Person that are, in TPG RE’s sole discretion, applicable and
adequate to protect the interests of TPG RE Group, TPG RE, the TPG Real Estate
Funds, the TPG Funds, the Portfolio Companies or any Affiliate of the foregoing
and (2) the Covered Person and the Competitor adhere to such assurances. The
restriction described in clause (a) of the prior sentence extends to the
performance by the Covered Person (directly or indirectly) of the same or
similar activities the Covered Person has performed for TPG RE Group and any of
its Affiliates or such other activities that by their nature are likely to lead
to the disclosure of Confidential Information.  Subject to any policies of the
Company and its Affiliates regarding pre-clearance of trades, the Covered Person
shall not be in violation of this Agreement solely as a result of such Covered
Person’s investment in stock or other securities of a Competitor or any of its
Affiliates listed on a national securities exchange or actively traded in

A-1

 

--------------------------------------------------------------------------------

 

the over-the-counter market if the Covered Person and, to the extent the Covered
Person is an individual, the members of the Covered Person’s immediate family or
any Associated Person of such Covered Person do not (directly or indirectly)
hold, in the aggregate, more than a total of five percent (5%) of all such
shares of stock or other securities of such Competitor issued and outstanding.
The Covered Person acknowledges and agrees that engaging in the activities
restricted by this Agreement would result in the inevitable disclosure or use of
Confidential Information for the Competitor’s benefit or to the detriment of any
of TPG RE Group or its Affiliates.

 

2.Confidentiality.  The Covered Person agrees that he or she shall not at any
time disclose, without the prior written consent of TPG RE, any information
(whether oral or written) with respect to, or any matter relating to, TPG RE
Group, the TPG Real Estate Funds, any TPG Fund, any Portfolio Company or any
Affiliate of any of the foregoing, including trade secrets, proprietary
information, and any and all reports, data, interpretations, forecasts, records,
analyses, compilations, studies or other documents prepared by or provided to
the Covered Person in connection with the Covered Person’s provision of Services
or in connection with any existing or contemplated transaction or investment
related activities of any TPG Real Estate Fund, any TPG Fund, any Portfolio
Company or any Affiliate of any of the foregoing (whether or not such
information was prepared by or provided to the Covered Person in his or her
capacity as an employee or in connection with the Covered Person’s provision of
Services) (the “Confidential Information”); provided that the Covered Person may
disclose any such Confidential Information to the extent (i) it has become
generally available to the public through no breach by the Covered Person, (ii)
it is required by applicable law.  The confidentiality provisions of this
Agreement shall survive indefinitely (including after the Covered Person ceases
to provide Services).  Further notwithstanding the foregoing, nothing in this
Agreement (including this Section 2 or Section 4 below) will prohibit or
restrict the Covered Person from lawfully (A) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by any governmental or
regulatory agency, entity, or official(s) (collectively, “Governmental
Authorities”) regarding a possible violation of any law; (B) responding to any
inquiry or legal process directed to the Covered Person individually from any
Governmental Authorities; (C) testifying, participating or otherwise assisting
in an action or proceeding by any such Governmental Authorities relating to a
possible violation of law; or (D) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.  Further
notwithstanding the provisions of this Agreement, pursuant to 18 USC Section
1833(b), no individual shall be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition, if an individual files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, such individual may
disclose trade secret(s) to such individual’s attorney and use the trade secret
information in the court proceeding, if such individual (x) files any document
containing the trade secret under seal; and (y) does not disclose the trade
secret, except pursuant to court order

 

A-2

 

--------------------------------------------------------------------------------

 

3.Non-Solicitation.  While the Covered Person provides Services and during the
Non-Solicitation Period for the Covered Person, the Covered Person agrees not to
(whether on the Covered Person’s own behalf or on behalf of any other Person,
whether directly or indirectly and whether or not for compensation) Solicit for
Employment, hire or engage (or endeavor to Solicit for Employment, hire or
engage) any Person who was an employee or consultant of TPG Global, TPG RE
Group, any TPG Real Estate Fund, any TPG Fund, any Portfolio Company or any
Affiliate of any of the foregoing at the time of such Solicitation for
Employment, hiring or engagement or at any time during the six (6) months
immediately prior to such Solicitation for Employment, hiring or engagement.

 

4.Non-Disparagement.  The Covered Person shall not at any time make negative,
derogatory or disparaging comments regarding TPG Global, TPG RE Group, any TPG
Fund, any TPG Real Estate Fund, any Portfolio Company or any Affiliate of any of
the foregoing or any of their businesses, current or former equity holders,
directors, officers, employees, agents, clients, investors or any other Person
affiliated with TPG Global, whether individually or in their official
capacities. The Covered Person shall not engage in any conduct or communications
with the intent or that has the effect of disparaging TPG Global, TPG RE Group,
any TPG Fund, any TPG Real Estate Fund, any Portfolio Company, any Affiliate of
any of the foregoing or any of their businesses, current or former equity
holders, directors, officers, employees, agents, clients, investors or any other
Person affiliated with TPG Global, whether individually or in their official
capacities.

 

5.Work Product is Property of TPG Global.  In consideration of the promises and
undertakings of TPG RE in this Agreement, the Covered Person agrees that all
Work Product relating to the investment, investment advisory or loan servicing
business shall be the sole and exclusive property of TPG Global and its
applicable Affiliates, and is hereby irrevocably assigned to TPG Global or its
designee, regardless of whether (a) such Work Product was conceived, made,
developed or worked on during regular hours of the Covered Person’s provision of
Services or during time away from any such provision of Services, (b) the Work
Product was made at the suggestion of TPG Global or its Affiliates, or (c) the
Work Product was reduced to drawing, written description, documentation, models
or other tangible form. Without limiting the foregoing, the Covered Person
acknowledges that all original works of authorship that are made by the Covered
Person, solely or jointly with others, within the scope of the Covered Person’s
Services, if any, and that are protectable by copyright law are “works made for
hire,” as that term is defined in the U.S. Copyright Act (17 U.S.C., Section
101), and are therefore owned by TPG Global, from the time of creation. The
Covered Person agrees to, and does hereby, transfer, and set over, to TPG Global
or its designee, all of its rights, title and interests throughout the world in
and to all Work Product, without the necessity of any further compensation, and
agrees that TPG Global is entitled to obtain and hold in its own name all
patents, copyrights and other rights in respect of all Work Product. The Covered
Person agrees to (a) cooperate with TPG Global, both while an employee of the
Company or TPG RE and thereafter, in obtaining patents or copyrights or other
intellectual property protection for all Work Product, (b) execute, acknowledge,
seal and deliver all documents tendered by TPG Global to evidence its ownership
thereof throughout the world, and (c) cooperate with TPG Global in obtaining,
defending and enforcing its rights therein. The Covered Person represents that
there

A-3

 

--------------------------------------------------------------------------------

 

are no other contracts to assign inventions or other intellectual property that
are now in existence between the Covered Person and any other Person (other than
TPG Global). In addition, the Covered Person shall not be entitled to disclose,
and use for his or her benefit, information regarding the track record of
investment transactions with respect to any TPG Real Estate Fund or TPG
Fund.  Nothing set forth herein shall limit in any way the rights of the
Company, TPG RE, or TPG Global or its designee to the investment track record of
the TPG Real Estate Funds or the TPG Funds. “Work Product” shall include all
ideas, works of authorship, inventions, business methods and other creations,
whether or not patentable, copyrightable or subject to other intellectual
property protection, that are made, conceived, developed or worked on in whole
or in part by the Covered Person, whether alone or with others that relate in
any manner whatsoever to the business, existing or anticipated, of TPG Global,
the TPG Real Estate Funds, the TPG Funds, the Portfolio Companies, any of their
Affiliates, or any other business or research or development effort in which TPG
Global, the TPG Real Estate Funds, the TPG Funds, the Portfolio Companies or any
of their Affiliates engages. Work Product includes any material previously
conceived, made, developed or worked on prior to the date of such the Covered
Person’s admission to TPG RE Group, including, for the avoidance of doubt, any
material previously conceived, made, developed or worked on while the Covered
Person provided Services prior to the date of the Covered Person’s admission to
TPG RE Group.

 

6.Scope.  The Covered Person acknowledges that he or she has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him or her pursuant to this Agreement.  The Covered
Person agrees that said restraints are necessary for the reasonable and proper
protection of TPG Global, TPG RE Group, and their Affiliates, and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area.

 

7.Limitations.  If the provisions of this Agreement are ever deemed by a court
to exceed the limitations permitted by applicable law, the Covered Person, and
TPG RE Group agree that such provisions shall be, and are, automatically
reformed to the maximum limitations permitted by such law.  The provisions of
this Agreement are severable, and no breach of any provision of this Agreement,
or any other claimed breach of contract or violation of law, shall operate to
excuse the Covered Person’s obligation to fulfill the requirements of this
paragraph 7.

 

8.Injunctive Relief.  It is impossible to measure in money the damages that will
accrue to TPG RE Group or its Affiliates if the Covered Person breaches any of
the covenants provided in this Agreement.  If the Covered Person breaches any
such covenant, TPG RE Group shall be entitled to an injunction restraining the
Covered Person from violating such covenant (without posting any bond).  If TPG
RE Group shall institute any action or proceeding to enforce any such covenant,
the Covered Person hereby waives the claim or defense that TPG RE Group has an
adequate remedy at law and agrees not to assert in any such action or proceeding
the claim or defense that TPG RE Group has an adequate remedy at law.  The
foregoing shall not prejudice TPG RE Group’s right to require the Covered Person
to account for and pay over to TPG RE Group, and the Covered Person hereby
agrees to account for and pay over to TPG RE Group, the compensation, profits,
monies, accruals or other benefits derived or received by the Covered Person as
a result of any transaction constituting a breach of any of the covenants
provided in this Agreement.

A-4

 

--------------------------------------------------------------------------------

 

 

9.Attorneys’ Fees.  If a Covered Person breaches any of the covenants provided
in this Agreement, TPG RE Group shall be entitled to recover from the Covered
Person all expenses, including attorneys’ fees, incurred by TPG RE Group or its
Affiliates in enforcing such covenants.

 

10.Governing Law; Submission to Jurisdiction.  Notwithstanding any provision in
the Award Agreement to the contrary, the Covered Person’s covenants,
restrictions and representations set forth in this Schedule A shall be construed
according to the laws of the State of New York without regard to its conflict of
laws principles that would result in the application of the laws of another
jurisdiction. With respect to any claim or dispute related to or arising under
the terms of this Schedule A, the parties hereby consent to the jurisdiction,
forum and venue of the state and federal courts located in New York, New York;
provided, however, that the parties acknowledge and agree that each member of
TPG RE Group shall also be entitled to enforce the terms of this Schedule A in
any other court of competent jurisdiction.

 

11.Definitions.  

“Affiliate” shall mean, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person; provided that no
Portfolio Company shall be considered an Affiliate of TPG RE Group for purposes
of this Agreement. For purposes of this definition, “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. “Affiliated” shall have correlative
meaning. For purposes of this definition Affiliates of TPG RE Group shall
include the TPG Real Estate Funds, any TPG Fund, any entities affiliated with
TPG Global, and any successor to the foregoing, as applicable.

 

“Business” shall mean investing in real estate credit instruments.

 

“Competitor” shall mean (i) the entities set forth on Schedule I attached hereto
(as may be amended from time to time by the Company or TGP RE) under the heading
“Competitors” and such entities’ Affiliates or (ii) any entity that competes
with the Business.

 

“Covered Person” shall mean the Awardee.

“Non-Solicitation Period” shall mean, with respect to the Covered Person, the
period commencing on the date such Covered Person’s Services are terminated and
ending on the date that is eighteen (18) months following the date such Covered
Person’s Services are terminated.

“Restricted Period” shall mean, with respect to a Covered Person, the period
commencing on the date such Covered Person’s Services are terminated and ending
on the date that is the number of months following the date such Covered
Person’s Services are terminated determined by reference to the following tables
(based on whether such Covered Person was (1) a Partner, (2) a Managing
Director, (3) a Director or (4) a Vice President) as of the date such

A-5

 

--------------------------------------------------------------------------------

 

Covered Person’s Services are terminated and whether such Covered Person was a
Type I Leaver or a Type II Leaver), as follows:

 

If the Services are terminated at any time following TPG RE Finance Trust
Management, L.P. first having at least $2 billion of equity under management:

 

 

Type I Leaver

Type II Leaver

Partner

6 months

18 months

Managing Director

3 months

6 months

Director/Principal

0 months

6 months

Vice President

0 months

3 months

 

If the Services are terminated at any time following TPG RE Finance Trust
Management, L.P. first having at least $2 billion of equity under management:

 

 

Type I Leaver

Type II Leaver

Partner

6 months

18 months

Managing Director

3 months

12 months

Director/Principal

0 months

6 months

Vice President

0 months

3 months

“Services” shall mean the performance of services by an individual as an
employee or other service provider to TPG RE Group or any of its Affiliates.

“Solicit for Employment” shall mean, with respect to any Person, to solicit,
induce, persuade or entice (by written, oral or any other means) a second Person
to (i) reduce, impair or terminate their employment, consulting or similar
relationship with a third Person or (ii) enter into an employment, consulting or
similar relationship with the first Person. “Solicitation for Employment” shall
have a corresponding meaning.

 

 

[Remainder of the page intentionally left blank]




A-6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as set forth above.

 

TPG RE - New York, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Covered Person:

 




A-7

 

--------------------------------------------------------------------------------

 

Schedule I

 

Competitors

 

Acore Capital

Apollo

Bain

Blackstone

Carlyle

Colony Northstar

Fortress

iStar

KKR

Ladder Capital

Oaktree

Starwood

 

A-8

 